Citation Nr: 1445247	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-25 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right shoulder disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active service from January to April 1980 and from September 11, to September 12, 2001.  The record also shows that the Veteran had more than two years and one month of unspecified active service subsequent to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

VA received additional evidence subsequent to issuance of the most recent Supplemental Statement of the Case (SSOC) to the Veteran.  This evidence is not pertinent to the issue on appeal.  Therefore, referral to the Agency of Original Jurisdiction (AOJ) is not required.  See 38 C.F.R. §§ 19.31(b) 19.37(a) 20.1304(c) (2013)

In August 2013, the Board remanded this case for additional evidentiary development.  It has been returned for the Board following completion of the requested actions.  The Board has reviewed the Veteran's claim using the Veterans Benefits Management System (VBMS), which is VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDING OF FACT

A right shoulder disability is not etiologically related to service, to include right shoulder injury in service.



CONCLUSION OF LAW

The criteria for service connection for right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).
The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify the Veteran.  VA sent to the Veteran all required notice in an October 2010 letter, prior to the rating decision on appeal.

VA also met its duty to assist the Veteran.  VA obtained service treatment records and personnel records, along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  To the extent that VA was unable to obtain private treatment records identified by the Veteran, the AOJ notified the Veteran in a December 2013 letter and again in the December 2013 SSOC.  The AOJ further advised the Veteran that he should provide those records VA had been unable to obtain, if possible.

VA afforded the Veteran an appropriate VA medical examination.  The Board previously reviewed the record, determined that additional development was necessary to include a VA examination with a medical opinion, and remanded the case for this purpose.  In accordance with the remand, the AOJ obtained a VA examination and medical opinion dated in October 2013 in this matter.  The Board has reviewed the examination report and medical opinion, and finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Claims for Service Connection

The Veteran seeks service connection for right shoulder disability.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problem is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

For the limited purpose of discussing the claim below, the Board will assume (with out deciding) that the Veteran sustained a right shoulder injury in 1996 during a period of active service.

Facts and Analysis

Service treatment record (STRs) dated in November 1997 reflects that the Veteran presented for complaint of right shoulder problem after injury during a June 1996 US Air Force rodeo.  Objectively, the acromioclavicular (AC) joint was intact; no deformity was seen; and there was full range of motion and no swelling or crepitus.  X-ray was negative for fracture and dislocation.  The impression was rotator cuff strain, and the Veteran was given Naprosyn and scheduled for physical therapy for shoulder strengthening with follow-up as needed.

The STRs show that the Veteran was seen for right shoulder pain on one other occasion in November 1997.  At that time, he reported that his right shoulder had not worsened over the past year, but was aggravated by quick motions such as throwing a football or basketball.  The Veteran denied any constant pain, and said that he just had some soreness on use of the right shoulder.  An examination of the shoulder was negative.  There was no deformity, swelling or tenderness to palpation.  The AC joint was intact and there was full and painless range of motion with abduction, adduction, extension, flexion and rotation.  X-ray studies were negative.  The assessment was probable rotation cuff injury.  The Veteran was advised to continue active exercises, but to limit above shoulder weight lifting, and was returned to full duty.

The STRs showed no further complaints, treatment, abnormalities or diagnosis for any right shoulder problems during his remaining years of reserve service.  On a Report of Medical History for "IMA" examination in June 2001, the Veteran specifically denied any swollen or painful joints, arthritis, rheumatism or bursitis, lameness or painful or "trick" shoulder, and no pertinent abnormalities were noted on examination at that time.

A private MRI report, dated in March 2009, indicated that the Veteran had right shoulder pain since he was involved in a MVA [motor vehicle accident] two weeks earlier.  The impression included partial tear involving the superior fibers of the subscapularis tendon, small reverse Hill-Sachs defect, focal nondetached tear of the posterior superior labrum at 11 0'clock, type 2 acromion and mild AC arthritis may predispose to cuff impingement, and posterior instability.

Physical therapy note dated in March 2009 reflects that the Veteran as seen for treatment of right shoulder condition related to an auto accident that occurred in February 2009.  A March 2009 "Accidental Injury Questionnaire" prepared and signed by the Veteran reflects that he planned to collect damages for his right shoulder injury from a third party responsible for his injuries from the auto accident.

In October 2010, VA received a compensation claim from the Veteran.  At this time, he reported that he had right shoulder pain since a September 1996 injury in service.  In support of his claim, the Veteran submitted various lay statements noting that he had sustained a right shoulder injury during a rodeo event in service.

The Veteran also submitted a private medical evaluation dated in February 2012 linking his current right shoulder disability to the in-service right shoulder injury.  This medical opinion reflects a history of right shoulder injury in June 1996 diagnosed as right rotator cuff strain, and "temporary increased right shoulder pain" related to a February 2010 motor vehicle accident and that "within a few months the right shoulder returned to the same pain level as prior to the motor vehicle accident."  C. Kim, D.O., opined that it was "as likely as not" that the Veteran's right shoulder disorder is "due to and a consequence of this veteran's military service."  He reasoned that the in-service shoulder injury "caused joint, muscle, tendon, and ligament damage as well as a rotator cuff tear," and that the tendon tear "caused a chronic inflammatory reaction of degenerative arthritis of the surface of the humeral head causing irregularity and joint instability." 

However, report of VA examination dated in October 2013 reflects that the Veteran's right shoulder disability was less than not incurred in or caused by the claimed in-service injury or event because the Veteran had no documented complaints following this in-service injury until the motor vehicle accident many years after service, suggesting that the in-service injury was self-limiting.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for right shoulder disability.  While the Board accepts that the Veteran sustained a right shoulder rotator cuff strain in 1996, the Board believes that the more persuasive evidence of record shows that this injury was "self-limiting" and without chronic disability.  As such, a chronic disability was not incurred in service.  Also, arthritis is not shown within the initial post separation year.

The Board acknowledges that the lay evidence submitted by the Veteran in this case is competent and credible evidence of a right shoulder injury to the Veteran during a rodeo event.  However, this evidence does not indicate any ongoing shoulder problems in the weeks, months, or years after the 1996 injury.  Therefore, it has no probative value for the purpose of establishing continuity of right shoulder symptoms dating to this event.

To the extent that the Veteran reports having had chronic right shoulder pain since the 1996 injury to the right shoulder, the Board finds that he is competent to report his symptoms.  See Layno, supra.  However, the Board finds that he is not credible.  He denied shoulder problems on a 2001 STR medical history and he made no mention of a chronic right shoulder disorder or pain since his 1996 injury to health care providers when obtaining treatment for his right shoulder in 2009 following an auto accident.  Furthermore, in connection with his right shoulder treatment in 2009, the Veteran specifically reported that his right shoulder condition was related to the auto accident in February 2009.  He made no mention of right shoulder pain or other symptoms dating to his period of active duty or the rodeo incident resulting in right shoulder rotator cuff strain.  Therefore, the Board finds that the Veteran's statements concerning the onset of his right shoulder symptoms and the etiology of his current disorder have diminished probative value.

The Board has considered the favorable medical opinion provided by the Veteran in support of his claim.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Although the favorable medical opinion by Dr. Kim reflects a review of records and examination of the Veteran, the Board finds that the favorable medical opinion has diminished probative value in this case because he relied on facts that are not borne out by the record.  In this regard, the Board notes that the STRs do not show that the Veteran had "joint, muscle, tendon, and ligament damage as well as a rotator cuff tear."  Rather, in-service clinical findings were mostly unremarkable and rotator cuff strain (not tear) was assessed.  Notably, it was not until June 2009 on MRI that tear involving the shoulder tendon was shown.  Likewise, arthritis is not shown until 2009, many years after the in-service right shoulder injury.  While the examiner acknowledged that the Veteran had been involved in an auto accident, he stated that the Veteran had experienced pain since his in-service injury, that the auto accident resulted in only a temporary increase of right shoulder pain, and that pain returned to the pre-accident level within a few months.  As discussed in detail above, however, the Board has concluded that the Veteran is not a reliable historian and that his assertion of continuous problems since service is not credible.  It is noted that a medical opinion based upon an inaccurate history is equally inaccurate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board assigns greater probative value to the VA medical opinion dated in October 2013 because this was prepared by a skilled, neutral medical professional after review of the claims file and examination of the Veteran.  Moreover, unlike the favorable medical opinion, this medical opinion is supported by a clear medical rationale and accurate reading of his documented history; the conclusion is supported with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Accordingly, the claim is denied.  While the evidence shows that the Veteran was treated for discomfort in the right shoulder during a period of active duty for training in 1996, and again in November 1997, he was not shown to have any pertinent abnormalities on examination other than some popping in the shoulder joint.  Furthermore, the Veteran denied any shoulder problems on a subsequent service examination in June 2001, and was not shown to have any pertinent abnormalities at that time.  Although the evidence of record includes a favorable medical opinion relating the Veteran's current right shoulder problems to the injury in service, that opinion was based, in part, on the Veteran's assertion that he had chronic right shoulder pain ever since the initial injury in 1996 and other facts not borne out by the record.  Additionally, there is a negative VA medical opinion weighing against the claim supported by a complete rationale.  The evidence of record is not roughly in equipoise and, therefore, there is no doubt to resolve.  38 U.S.C.A. § 5107; see also Gilbert at 53 (1990).

Lastly, the Board notes that service connection may be awarded for any injury or disease that was incurred or aggravated during a period of active duty for training (ACDUTRA) and for any injury that was incurred or aggravated during a period of inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24)(B), (C); 38 C.F.R. § 3.6(a).  In this case, there is no record of a line of duty determination in the file on the Veteran's right shoulder injury during the rodeo event.  However, because the nexus element of the claim has not been established as explained above, the issue of whether the injury was incurred in the line of duty is moot.


ORDER

Service connection for right shoulder disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


